DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/21 has been entered.

Claim Status
3.  The amendment, filed 06/21/21, has been entered. 

4.  Claims 45-46 and 51-55 are pending. Claims 1-44, 47-50, and 56-59 are cancelled. Claims 45-46, 51, and 53-55 are amended.  Claims 53-54 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/01/20. Claims 45-46, 51-52, and 55 are under examination.

Information Disclosure Statement
5.  The information disclosure statement (IDS) submitted on 03/15/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
6.  The following are withdrawn from the Office Action, filed 03/12/21:
The rejection of claims 45 and 51-52 under 35 U.S.C. 102(a)(1) as being anticipated by O’Mullan et al. 2007 (US 2007/0264671), found on page 4 at paragraph 10, is withdrawn in favor of the rejections set forth below.

The rejection of claims 45-46, 51-52, and 55-59 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite found on page 8 at paragraph 14, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 45-46, 51-52, and 55 under 35 U.S.C. 103 as being unpatentable over O’Mullan et al. 2007 (US 2007/0264671) in view of Simaga et al. 1998 (Dipeptidyl Peptidase III in Malignant and Non-malignant Gynecological Tissue; Eur J Cancer, Vol. 34, No. 3, pp. 399-405), found on page 10 at paragraph 17, is withdrawn in favor of the rejections set forth below.


Maintained Objections: Claim Objections
7. Claim 45 is objected to because of the following informalities:  improper use of an acronym/abbreviation.  Acronyms and abbreviations must be spelled out and/or defined upon first use; therefore, “...Dipeptidyl Peptidase 3 (DDP3)...” amended into line 10, should be found in line 5 since this would be the first recitation of the abbreviation.  Appropriate correction is required.

8.  Claim 52 is objected to because of the following informalities:  improper formatting.  immobilized on a surface” just before the semicolon); therefore the period should be removed and only the period at the completion of the claim should remain. Appropriate correction is required.

Applicant’s Arguments/Response
9. Applicant did not address or correct these objections; therefore they are both maintained for reasons of record.

New Rejection: Claim Rejections - 35 USC § 112
10.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.  Claims 45-46, 51-52, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Newly amended claims 45 and 51 are each indefinite because “...and does not bind to DPP3 in an area between amino acids 316 and 669...” refers to residues within a per se. Thus, clarification is required to remove ambiguity of scope and ascertain what is included and what is excluded from the limitation.
	Newly amended claim 55 is indefinite because claim 45, from which it depends is a method for preparing a sample (singular) and thus the newly-added, positively recited step of “... divides between healthy and diseased patients ...” does not make sense because there is only one sample and no patients in independent claim 45. Thus, clarification is required to ascertain what Applicant intended to encompass and what is included and/or excluded.

New Rejection: Claim Rejections - 35 USC § 102 
12.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

14.  Claims 51-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golz et al. 2005 (WO 2005/106486 A2).
contact), but which do not interfere with the binding of the DPP3 polypeptide to its target molecule (i.e. do not interfere with the active site of DPP3 enzyme), including immobilization on a substrate and immunodetection of complexes formed, including enzyme-linked assays which rely on detecting enzymatic activity associated with DPP3 (i.e. requires substrates thereof; e.g. page 32, line 33 to page 33, line 5; and page 35 line 34 to page 36, line 8; meeting limitations found in instant claims 51 and 52).  Golz teaches enzymatic activity may be measured using fluorescent reactions (e.g. page 15, lines 1-10; meeting limitations found in claim 52). Golz teaches the target molecule encompasses molecules with which DPP3 binds (e.g. see page 31, lines 12-30).  Golz teaches it is desirable to immobilize DPP3, or its target molecule, to facilitate separation of complexed from uncomplexed forms as well as to accommodate automation of the assay; wherein following incubation a washing step is used to remove any unbound components and complex formation may be measured either directly or indirectly; and wherein the activity of DPP3 can also be determined using standard techniques (e.g. page 32, lines 11-27; meeting limitations found in instant claims 51 and 52). Golz teaches polyclonal and monoclonal antibodies specific for DPP3 polypeptides are known in the art and include their standard us in ELISA, RIA, and/or FACS (page 22, lines 20-25). Golz teaches antibodies that bind specifically to DPP3 do not detect other proteins in immunochemical assays and can immunoprecipitate DPP3 from solution (i.e. also requires contact; e.g. page 25, lines 20-25). Golz teaches antibodies with related specificity, but of distinct idiotypic composition can be generated by chain shuffling from random combinatorial immunoglobulin libraries (e.g. page 26, lines 17-
Therefore, Golz anticipates the invention as claimed.


New Rejection: Claim Rejections - 35 USC § 103
15.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


16. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


17.  Claims 45-46 and 51-52 are rejected under 35 U.S.C. 103 as obvious over O’Mullan et al. 2007 (US 2007/0264671).
	O’Mullan teaches methods comprising measuring the amount and/or activity of dipeptidyl dipeptidases, including DPP-III (a.k.a. DPP3) in a patient sample and comparing the sample to an appropriate control sample (e.g. see abstract; and [0007, 0024-25, 0041-46, 0053-54, 0110-115, 0129]; meeting limitations found in instant claims 45 and 51). O’Mullan teaches that in order to correlate the measured DPP to a disease state or condition, the measured DPP is compared to a reference sample, standard and/or internal control (i.e. all necessarily require “a pre-determined threshold amount”; e.g. [0110-0112, 0119-0125]; and O’Mullan claims 26-27; meeting limitations found in newly amended claim 45).  O’Mullan teaches DPP activity may be measured using any assay which can quantitatively or qualitatively measure DPP activity including assays which detect the presence or amount of a hydrolysis product of DPP activity on a detectably labeled substrate, wherein the label may be directly or indirectly detectable, and may be fluorogenic (i.e. detects fluorescence of fluorogenic substrates); and teaches the DPP portions may be discriminated by any means, including physical separation or other methods of identifying or distinguishing isoforms from one another, including the use of antibodies (i.e. a capture-binder) specific for different DPP isoforms which may be used to physically separate (i.e. contact with) the DPP portions, for example, the antibodies may be used on a support or column to physically separate different DPP isoforms into portions (e.g. [0056, 0059-66, 0089-0092, 0101-0104]; and O’Mullan claims 1, 7-8, 11, 16-17, 21, 54, and 62; meeting limitations found in instant claims 45 and 51). O’Mullan teaches the sample may be whole blood, plasma and/or 
	The difference between the prior art and the invention is that O’Mullan is silent with regards to where and/or how the antibody binds to DPP3. 
However, since the Office does not have the facilities for examining and comparing Applicant’s capture-binder binding site with the binding site of the antibody (i.e. capture-binder) of the prior art reference, the burden is now upon the Applicant to show an unobvious distinction between the material structural and functional characteristics of the claimed capture-binder with that of the prior art; See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.  Further, MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the inventions of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Therefore, absence convincing evidence to the contrary, the instant claims are not patentably distinct from, O’Mullan.
New Rejection: Claim Rejections - 35 USC § 103
18.  Claims 45-46 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Golz et al. 2005 (WO 2005/106486 A2) in view of O’Mullan et al. 2007 (US 2007/0264671).
Golz teaches the use of antibodies (i.e. capture-binders) that are reactive with DPP3 (i.e. binding requires contact), but which do not interfere with the binding of the DPP3 polypeptide to its target molecule (i.e. do not interfere with the active site of DPP3 enzyme), including immobilization on a substrate and immunodetection of complexes formed, including enzyme-linked assays which rely on detecting enzymatic activity associated with DPP3 (i.e. requires substrates thereof; e.g. page 32, line 33 to page 33, line 5; and page 35 line 34 to page 36, line 8; meeting limitations found in instant claims 45, 51, and 52).  Golz teaches enzymatic activity may be measured using fluorescent reactions (e.g. page 15, lines 1-10; meeting limitations found in claims 46 and 52). Golz teaches the target molecule encompasses molecules with which DPP3 binds (e.g. see page 31, lines 12-30).  Golz teaches it is desirable to immobilize DPP3, or its target molecule, to facility separation of complexed from uncomplexed forms as well as to accommodate automation of the assay; wherein following incubation a washing step is used to remove any unbound components and complex formation may be measured either directly or indirectly; and wherein the activity of DPP3 can also be determined using standard techniques (e.g. page 32, lines 11-27; meeting limitations found in instant claims 45, 46, 51 and 52). Golz teaches polyclonal and monoclonal antibodies specific for DPP3 polypeptides are known in the art and include ELISA, RIA, and FACS (page 22, lines 20-25). Golz teaches antibodies that bind specifically to DPP3 do not 
Therefore the difference between the art and the invention is Golz is silent with regards to a predetermined threshold amount of total or active DPP3 in the sample.
However, O’Mullan teaches similar methods comprising measuring the amount and/or activity of dipeptidyl dipeptidases, including DPP-III (a.k.a. DPP3) in a patient sample and comparing the sample to an appropriate control sample (e.g. see abstract; and [0007, 0024-25, 0041-46, 0053-54, 0110-115, 0129]; also meeting limitations found in instant claims 45 and 51). O’Mullan teaches that in order to correlate the measured DPP to a disease state or condition, the measured DPP is compared to a reference sample, standard and/or internal control (i.e. all necessarily require a known, and thus pre-determined, threshold amount; e.g. [0110-0112, 0119-0125]; and O’Mullan claims 26-27; also meeting limitations found in claim 45). O’Mullan teaches that it is expected that the measured values used in the methods of the invention will most commonly be quantitative values, including quantitative measurements of concentration, including nanograms of DPP per milliliter of sample (e.g. [0125]). O’Mullan teaches the DPP-associated disease states and conditions include cancer (e.g. [0071]). Further, O’Mullan teaches DPP activity may be measured using any assay which can quantitatively or 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the methods for determining the presence, amount, and/or activity of DPP3 in samples using antibodies that bind to DPP3, but do not interfere with its active site, as taught by Golz, by using reference samples, standards and/or internal controls with predetermined amounts of DPP3 therein, in order to correlate the measured DPP to a disease state or condition, as taught by O’Mullan. Therefore, the combination has a beneficial result; 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Golz contains a “base” method for preparing samples for analysis of DPP3 amounts and/or activity using antibodies that bind to DPP3 but do not interfere with its active site; and O’Mullan contains similar methods for determining the activity of DPP3 in samples wherein the technique of using substrates specific to its enzymatic properties and/or reference samples with predetermined amounts of DPP3 are taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique(s) taught by O’Mullan would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent convincing evidence to the contrary.


New Rejection: Claim Rejections - 35 USC § 103
19.  Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Golz et al. 2005 (WO 2005/106486 A2) and O’Mullan et al. 2007 (US 2007/0264671), as applied to claims 45-46 and 51-52 above, and further in view of Simaga et al. 1998 (Dipeptidyl Peptidase III in Malignant and Non-malignant Gynecological Tissue; Eur J Cancer, Vol. 34, No. 3, pp. 399-405).
	As set forth above, Golz and O’Mullan together teach methods encompassing the preparation of samples for determining presence, amount, and/or activity of DDP3 in those samples comprising the use of antibodies that bind to DDP3, but do not interfere with its active site, and the use of reference control samples having a predetermined amount of DDP3 therein.
	Therefore, the difference between the prior art and the invention is wherein the predetermined threshold is between 0.5 and 2 nmol BNA per min per ml, in newly amended claim 55. 
However, O’Mullan also teaches that it is expected that the measured values used in the methods of the invention will most commonly be quantitative values, including quantitative measurements of concentration, including nanograms of DPP per milliliter of sample (emphasis added; see [0125]) and MPEP 2144.05 states, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)."  
	Nevertheless, in addition, Simaga teaches similar methods for detecting the amount and activity of DPP-3 in patient samples using an Arg-Arg-NA substrate; calculating one unit of enzyme activity (U) as the amount of enzyme which converts 1 mol of substrate per minute under the assay conditions; and expressing specific activity in milliunits per mg of the sample protein (e.g. see page 400 Materials and Methods). Simaga teaches the lower limit of detection is about 2 ng (e.g. page 400, right column; meeting limitations found in instant claim 55 with sufficient specificity). Simaga teaches the use of 8 to 66 ng of DPP III added to samples (i.e. also a predetermined 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to use methods for determining the amount and/or activity of DPP-3 in patient samples, as taught by Golz and O’Mullan, on samples having about 2 ng of DPP-3, thereby arriving at the claimed invention, because these types of methods were already shown to be able to detect as little as 2 ng of the enzyme, as demonstrated by Simaga. Therefore, the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because relative differences in DPP-3 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Golz and O’Mullan contain a “base” method of detecting DPP-3 amounts and activities in patient samples, including patients with cancer; and Simaga contained a similar method for detecting DPP-3 in samples from cancer patients, wherein the technique of detecting the substantially similar ranges of amounts and/or activities, is taught as advantageous (i.e. discriminates disease state).  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Simaga would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Conclusion
20. No claims are allowed.

21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 

22.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
November 8, 2021